Citation Nr: 0717216	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-27 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for left hip and pelvic 
disorder, secondary to post operative residuals of hallux 
valgus.  

2.  Entitlement to service connection for right hip and 
pelvic disorder, secondary to post operative residuals of 
hallux valgus.  

3.  Entitlement to service connection for left ankle 
disorder, secondary to post operative residuals of hallux 
valgus.  

4.  Entitlement to service connection for right ankle 
disorder, secondary to post operative residuals of hallux 
valgus.  

5.  Entitlement to an increased rating for post operative 
residuals of hallux valgus of the left foot, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for post operative 
residuals of hallux valgus of the right foot, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
August 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
left and right hip and pelvic disorders and left and right 
ankle disorders, all claimed as secondary to service-
connected post operative residuals of hallux valgus.  The RO 
also denied increased ratings for post operative residuals of 
hallux valgus of the left and right foot, both presently 
rated as 10 percent disabling.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a videoconference hearing in January 2006.  A 
transcript of that hearing is of record and is associated 
with the claims folder.  



FINDINGS OF FACT

1.  The veteran does not have left hip and pelvis disorder.  

2.  The veteran does not have right hip and pelvis disorder.  

3.  The veteran's left ankle disorder was caused by 
osteoarthritis which is caused by the veteran's service-
connected hallux valgus.  

4.  The veteran's right ankle disorder was caused by 
osteoarthritis which is caused by the veteran's service-
connected hallux valgus.  

5.  The veteran's service-connected left foot disability is 
productive of painful, post operative hallux valgus.  

6.  The veteran's service-connected right foot disability is 
productive of painful, post operative hallux valgus.  

7.  No unusual or exceptional disability factors such as 
marked interference with employment or frequent periods of 
hospitalization have been presented with regard to the 
veteran's residuals of post operative hallux valgus of the 
left foot.  

8.  No unusual or exceptional disability factors such as 
marked interference with employment or frequent periods of 
hospitalization have been presented with regard to the 
veteran's residuals of post operative hallux valgus of the 
right foot.  


CONCLUSIONS OF LAW

1.  Left hip and pelvis disorder is not secondary to the 
veteran's service-connected post operative residuals of 
hallux valgus.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 
C.F.R. § 3.310 (2006).  

2.  Right hip and pelvis disorder is not secondary to the 
veteran's service-connected post operative residuals of 
hallux valgus.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 
C.F.R. § 3.310 (2006).  

3.  Left ankle disability is secondary to service-connected 
post operative residuals of hallux valgus.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310 (2006).  

4.  Right ankle disability is secondary to service-connected 
post operative residuals of hallux valgus.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310 (2006).  

5.  The criteria for a rating in excess of 10 percent for 
residuals of post operative hallux valgus of the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5280 (2006).  

6.  The criteria for a rating in excess of 10 percent for 
residuals of post operative hallux valgus of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5280 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claims 
in accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in July 2004 and 
September 2004, which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claims.  In accordance with the duty to assist, the 
letters informed the appellant what evidence and information 
VA would be obtaining, and essentially asked the appellant to 
send to VA any information he had to process the claims.  The 
letters also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for claims for secondary 
service connection and for claims for increased rating.  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claims on 
appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claims.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board concludes 
that since the preponderance of the evidence is not in favor 
of his claim on appeal, any question as to the appropriate 
effective date to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing, 
scheduled, and testified before the undersigned VLJ at a 
videoconference hearing in January 2006.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Secondary Service Connection 

The veteran and his representative, contend, in essence, that 
service connection is warranted for left and right hip and 
pelvic disorder and left and right ankle disorder, secondary 
to the veteran's service-connected post operative residuals 
of hallux valgus.  The veteran asserts that because the 
musculoskeletal system is all connected, his hallux valgus 
has caused his other musculoskeletal complaints.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected 38 C.F.R. § 3.310(b) (2006).  While 38 C.F.R. 
§ 3.310(b) as stated here was added to the regulation 
effective October 10, 2006, it does not change the existing 
law, it merely puts into the regulation that which is now 
existing case law.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (Service connection is permitted for aggravation of a 
non-service-connected disability caused by a service-
connected disability.  

In this case, the veteran's service medical records are 
devoid of findings, treatment, or diagnosis, of a left and 
right hip and pelvic condition or a left and right ankle 
condition in service or at any period close in proximity to 
service.  Therefore, there is no evidence of any of these 
conditions related to service on a direct basis.  

In order to warrant secondary service-connection, it is 
necessary for the Board to make a determination as to whether 
or not the veteran's left and right hip and pelvic disorders 
or left and right ankle disorders caused or aggravated the 
veteran's service-connected post operative hallux valgus.  As 
for the veteran's left and right hip and pelvic conditions, 
there is medical evidence of record indicating complaints of 
the hips and pelvic areas that the veteran claims are due to 
his service connected hallux valgus.  The veteran testified 
at videoconference hearing in January 2006, that it was his 
belief that the musculoskeletal system is connected and that 
therefore, the above stated disorders, must be related to his 
service-connected hallux valgus.  Unfortunately, that is not 
the case.  The medical evidence of record shows no evidence 
of hip or pelvic disorder.  In a VA examination of 
October 2004, the examiner indicated that there was no 
evidence of hip arthritis or pelvic disease.  The examiner 
indicated that the evidence only showed arthritis of the 
lumbar spine, but not of the hips.  The veteran did make 
numerous complaints of pain in this regard.  Unfortunately, 
pain does not, by itself, without a diagnosed or identifiable 
underlying malady or condition, constitute a disability for 
which service connection may be granted.  See also Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001).  

Further, in order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992). Here, there is no competent medical evidence of a 
left or right hip or pelvic disorder which had its onset in 
service or which is related to the veteran's service-
connected hallux valgus.  Only the veteran has indicated that 
he has a left and right hip and pelvic disorder, secondary to 
his service-connected hallux valgus.  It is well established 
that laypersons cannot provide testimony when an expert 
opinion is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Without a diagnosed left and right hip and pelvic disorder, 
there is no basis upon which the claim can be granted.  Based 
on the foregoing, service connection is not warranted for a 
left or right hip or pelvic disorder, secondary to the 
veteran's service-connected hallux valgus.  

As for the veteran's claim for secondary service connection 
for left and right ankle disorder, secondary to his service-
connected hallux valgus, when weighing all of the evidence of 
record, there is evidence of a left and right ankle 
disability, secondary to his service-connected hallux valgus.  
The veteran made bilateral ankle complaints in this regard.  
In December 1994, a VA x-ray examination showed old probable 
post-traumatic changes noted in the first metatarsal bone 
involving the ankle and the foot.  

In July 2004 Brent Bowen, MD, sent a medical statement on 
behalf of the veteran's claims.  Dr. Bowen indicated that the 
veteran's x-rays over the years were reviewed and revealed 
osteoarthritis of the foot, sacroiliac joints and spondylosis 
of he lumbar spine.  Although he did not associate those x-
rays to the claims folder, he associated the veteran's ankle 
pain to both osteoarthritis and rheumatoid arthritis, and 
stated that the osteoarthritis of these joints were due to 
abnormal gait dynamics (hallux valgus leading to ankle 
pronation) and aging.  

In September 2004, the veteran underwent a VA examination.  
During that examination, the examiner stated that after 
observing the veteran's gait, the veteran tended to pronate 
the ankle due to the hallux valgus deformities causing pain 
in each ankle, undoubtedly associated with traumatic 
arthritis which again was related to bilateral hallux valgus 
deformities.  

In October 2004, the veteran underwent a VA examination.  The 
examiner indicated, in pertinent part, that there was a 
negative examination of each ankle with painless range of 
motion.  He stated that he had no x-ray findings showing 
arthritis of any type.  

In May 2005, a private medical statement was received by VA 
from James Morgan, MD.  Dr. Morgan indicated that he had 
reviewed x-rays that showed mild arthritic changes in the 
veteran's right ankle and essentially no arthritic changes in 
the left.  Unfortunately, Dr. Morgan stated that he did not 
feel that there were enough changes in the veteran's foot to 
explain all of the symptoms that he was having.  He felt the 
veteran's gait problems could be contributing, but that it 
was not the sole factor for the veteran's other associated 
problems.  

In July 2005, the veteran underwent an additional VA 
examination.  A VA x-ray examination was performed in 
connection with the examination.  X-rays of the bilateral 
ankles showed no acute fracture or dislocation.  Right 
greater than left tibiotalar osteoarthritis was noted.  The 
examiner indicated, however in his examination report, that 
there was right ankle osteoarthritis, but no left ankle 
findings of osteoarthritis.  It was his opinion that there 
was no medical evidence to link what he believed was age 
related findings to the veteran's bilateral hallux valgus.  

When reviewing the evidence in its entirety, there are 
conflicting opinions as to whether or not the veteran has a 
left and right ankle disability that is caused by his 
service-connected hallux valgus.  The veteran does have clear 
x-ray evidence of arthritis of the right ankle.  He also 
appears to have minimal findings of arthritis of the left 
ankle, as the July 2005 x-ray findings indicate that the 
right tibiotalar osteoarthritis is greater than the left, 
which indicates that there are some findings, also on the 
left.  Dr. Bowen and the September 2004 VA examination 
associate ankle disorders to the veteran's service-connected 
hallux valgus.  October 2004 and July 2005 VA examinations do 
not associate the veteran's bilateral ankle complaints to his 
service-connected post operative residuals of hallux valgus.  
Dr. Morgan's May 2005 medical statement, associates the 
veteran's gait problems somewhat to his arthritic changes, 
but felt that they were not the sole problem that the veteran 
was having.  Based on these findings, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's left and right ankle disorder are secondary to 
the veteran's service-connected post operative residuals of 
hallux valgus.  Therefore, service connection for left and 
right ankle conditions are warranted in this regard.  


III.  Increased Ratings

Service connection was established for post postoperative 
hallux valgus by rating decision of December 1956.  The 
record shows that he had hallux valgus, non symptomatic on 
induction into service.  Several months later, his bilateral 
hallux valgus was symptomatic and aggravation was conceded.  
A 20 percent rating was provided for the bilateral disability 
effective from August 1956.  The rating was evaluated as 10 
percent disabling for each foot.  This evaluation has 
remained in effect to the present.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Under diagnostic code (DC) 5280, consideration is given to 
unilateral hallux valgus.  Under that code, a 10 percent 
rating is assigned for unilateral hallux valgus that was 
operated on with resection of the metatarsal head.  A 
10 percent rating may also be assigned under this diagnostic 
code when the condition is severe, if equivalent to 
amputation of the great toe.  A 10 percent rating is the 
maximum rating under this diagnostic code.  DC 5284 pertains 
to other foot injuries.  Under this diagnostic code, a 
10 percent rating is assigned for a moderate foot injury.  A 
20 percent rating is assigned for a moderately severe foot 
injury, and 30 percent is assigned for a severe disability.  
Note:  With actual loss of use of the foot, rate 40 percent.  

A thorough review of all of the medical evidence of record to 
include all VA examination reports, privates medical records, 
and testimony at a January 2006 videoconference hearing shows 
that the veteran's post operative left and right hallux 
valgus is appropriately rated at 10 percent.  

The objective medical evidence shows that the veteran has 
hallux valgus and that his complaints of pain and gait 
abnormalities are clear.  He is in receipt of the highest 
rating that is warranted for these disabilities and no other 
foot disability except for a bunionectomy to repair the 
hallux valgus, has been associated with this condition.  
Other moderately severe foot injuries, necessary to warrant a 
20 percent rating is not shown.  

Additionally, the Board believes that the regular schedular 
standards applied in the current case adequately describes 
and provides for the veteran's disability level.  There is no 
evidence that the veteran has been hospitalized for treatment 
of his post operative hallux valgus of the left and right 
foot during this appeal period.  Neither does the record 
reflect marked interference with employment due to the 
disability.  He has submitted no evidence of any type of 
employment that would have been affected because of this 
disability.  Specifically, the record indicates that the 
veteran is retired.  There simply is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  

Based on the foregoing, the veteran's currently assigned 
10 percent rating for his left hallux valgus and 10 percent 
rating for his right hallux valgus appropriately reflects the 
level of disability exhibited by these impairments.  
Therefore, ratings in excess of the presently assigned 10 
percent each, are not warranted.  




ORDER

Service connection for left hip and pelvis disorder, 
secondary to service-connected post operative residuals of 
hallux valgus is denied.  

Service connection for right hip and pelvis disorder, 
secondary to service-connected post operative residuals of 
hallux valgus is denied.  

Service connection for left ankle disorder, secondary to 
service-connected post operative residuals of hallux valgus 
is granted.  

Service connection for right ankle disorder, secondary to 
service-connected post operative residuals of hallux valgus 
is granted.  

An increased rating for post operative residuals, hallux 
valgus of the left foot is denied.  

An increased rating for post operative residuals, hallux 
valgus of the right foot is denied.  





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


